DETAILED ACTION
The communication dated 2/23/2021 has been entered and fully considered. 
Claims 1-3, 5-6, and 8 have been amended. Claims 4 and 9 have been cancelled. Claims 21-22 are new. Claims 1-3, 5-8, and 10-22 are pending. Claims 10-20 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments have overcome the claim objections and 112(b) rejection of the Non-Final Office Action of 6/9/2020; therefore, the claim objection and 112(b) rejection has been withdrawn.
Applicant’s arguments, see pg. 8, filed 9/9/2020, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that HJORTSBERG fails to disclose the newly amended limitations, such as a base plate and first and second mold segments on the base plate. The Examiner agrees that HJORTSBERG does not disclose the newly amended limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (U.S. PGPUB 2010/0252963), hereinafter SCHARF, in view of Xiao (CN 204488065 U, provided in IDS of 9/9/2020), hereinafter XIAO.
Regarding claim 1, SCHARF teaches: A system for vacuum forming a component (SCHARF teaches a system for vacuum forming a component [0002]), the system extending in a span-wise direction, a chord-wise direction, and a vertical direction (SCHARF teaches the system (100) is in a span-wise direction, chord-wise direction and vertical direction [Figs. 1, 4]. Additionally, it would be inherent for the apparatus to extend in these directions.), the system comprising: a base plate (SCHARF teaches sealing plates (42) [0033]): a mold positioned on the base plate (SCARF teaches mold halves (19) are secured to the sealing plates (42) [Figs. 1, 4; 0032-0033]), the mold including a plurality of mold segments removable coupled together in at least one of the span-wise direction or the chord-wise direction to define a mold cavity configured for forming the component (SCHARF teaches a plurality of sets of mold halves may be disposed along the mold track (12) and be configured to translate along the mold track away from an extruder [0022]. The Examiner is interpreting the mold halves (19) as mold segments, which would inherently extend in a span-wise or chord-wise direction to define a mold cavity.), the plurality of the mold segments including a first mold segment and a second mold segment (SCHARF teaches a plurality of mold halves, which can include a first mold half (19) and a second mold half (19) [0022; Fig. 4]), the first mold segment and the base plate defining a first vacuum chamber (SCHARF teaches a mold half (19) and the base plate (42) configured to be mounted on the vertical webs (36) form a plurality of vacuum chambers (38) [0033; Fig. 4]), the second mold segment and the base plate defining a second vacuum chamber spaced apart from the first vacuum chamber in the span-wise direction (SCHARF teaches a plurality of sets of , the first mold segment defining a first vacuum passage fluidly coupling the mold cavity and the first vacuum chamber (SCHARF teaches each vacuum chamber (38) may be provided in fluid communication with a corresponding corrugation (30) via one or more vacuum slots (40) formed in the top of the corrugation (30) and each vacuum chamber may be configured to selectively draw a vacuum on a corrugation, in order to facilitate blow-molding a parison against the interior surface (27) of the mold half (19) [0033; Fig. 4]), the second mold segment defining a second vacuum passage fluidly coupling the mold cavity and the second vacuum chamber (SCHARF teaches a mold half (19) defines a vacuum passage (40) fluidly coupling the mold surface (27) and the vacuum chamber (38) [0033]. SCHARF does not explicitly teach a second mold half (19); however, SCHARF teaches a plurality of sets of mold halves (19) may be disposed adjacent to each other along the mold track (12), indicating that a second mold half (19) with vacuum chambers (38) on the base plate (42) can be adjacent to the first mold half (19) [0022]).
SCHARF does not explicitly teach a plurality of mold segments removable coupled together in at least one of the span-wise direction or the chord-wise direction to define a mold cavity configured for forming the component
Regarding claim 8, SCHARF teaches: wherein the first mold segment defines one or more fluid passages through which a fluid is configured to flow to cool the mold (SCHARF teaches the mold half (19) may be provided with a plurality of cooling tubes (116) cast into, and around the mold half (19) and adjacent to an interior surface [0034; Fig. 4]).
Regarding claim 21, SCHARF teaches: wherein a portion of the first mold segment and a portion of the second mold segment are positioned between the first and second vacuum chambers in the span-wise direction and aligned with the first and second vacuum chambers in the vertical direction (SCHARF teaches a first mold segment (mold half (19)) with vacuum chambers (38) [Fig. 4]. SCHARF does not explicitly teach a second mold half (19); however, SCHARF teaches a plurality of sets of mold halves (19) may be disposed adjacent to each other along the mold track (12), indicating that a second mold half (19) with vacuum chambers (38) on the base plate (42) can be adjacent to the first mold half (19) [0022]. By having a first mold half (19) and a second mold half (19) disposed adjacent to each other, portions of the mold halves (19) are positioned between a first and second vacuum chamber, with one vacuum chamber part of the first mold half (19) and the second vacuum chamber part of the second mold half (19) in a span-wise direction and also in a vertical direction.).
Regarding claim 22, SCHARF teaches: wherein the one or more fluid passages are fluidly isolated from the first vacuum and the first vacuum passage (SCHARF teaches the cooling tubes (116) are isolated from the first vacuum chamber (39) in the mold halves (19) and the first vacuum passage (40) [0033-0035; Fig. 4]).
Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (U.S. PGPUB 2010/0252963), hereinafter SCHARF, and Xiao (CN 204488065 U, provided in IDS of 9/9/2020), hereinafter XIAO, as applied to claim 1 above, and further in view of SAKAKIBARA et al. (JP 2012-158151 A), hereinafter SAKAKIBARA.
Regarding claim 2, SCHARF and XIAO teach all the limitations of the claimed invention as stated above, but fails to teach: a first valve configured to selectively apply a vacuum created by one or more vacuum pumps to the first vacuum chamber; a second valve configured to selectively apply the vacuum created by the one or more vacuum pumps to the second vacuum chamber; and, a controller communicatively coupled to the first and second valves, the controller configured to control the first and second valves such that the vacuum is applied to the first and second vacuum chambers independently of each other
Regarding claim 3, SCHARF teaches the mold halves (19) extend in the vertical direction between a bottom surface and a top surface [Figs. 1-4], but does not explicitly teach: the bottom surface partially defining the corresponding vacuum chamber, the top surface including a first portion partially defining the mold cavity and a second portion positioned outside the mold cavity. In the same field of endeavor, molding, SAKAKIBARA teaches the bottom surface of the mold wall (11a) partially defines a cavity (Fig. 6) that is connected by intake holes (13) to a vacuum pump [0020; Fig. 1]. SAKAKIBARA also teaches a first portion partially defining the mold cavity [Fig. 6] and a second portion outside the mold cavity (which is shown below by the circles; Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SCHARF and XIAO by having a bottom surface partially defining a vacuum chamber and a first portion and a second portion, as suggested by SAKAKIBARA, in order in order to accurately set the work piece without causing positional displacement [0008]. 

    PNG
    media_image1.png
    294
    427
    media_image1.png
    Greyscale

Regarding claim 6, SCHARF and XIAO teaches all the limitations of the claimed invention as stated above, but fails to teach: a first pressure sensor in operative association with the first vacuum chamber, the first pressure sensor configured to detect a parameter associated with a pressure in the first vacuum chamber; and a second pressure sensor in operative association with the second vacuum chamber, the second pressure sensor configured to detect a parameter associated with a pressure in the second vacuum chamber. In the same field of endeavor, molding, SAKAKIBARA teaches each suction passage (16) is connected to a pressure sensor (19) to perform an absorption operation [0015], and the Examiner is interpreting each pressure chamber (14) as a separate vacuum chamber. SAKAKIBARA further teaches a pressure adjusting valve (20) is connected to each suction passage (16) as pressure adjusting means for adjusting the suction pressure based on the detection result of the pressure sensor (19) to adjust the suction pressure in each intake hole (13) in each vacuum chamber [0015].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SCHARF and XIAO, by having a pressure sensor in operation with each decompression chamber, as suggested by SAKAKIBARA, in order to accurately set the work piece without causing positional displacement [0008].
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (U.S. PGPUB 2010/0252963), hereinafter SCHARF, and Xiao (CN 204488065 U, provided in IDS of 9/9/2020), hereinafter XIAO, as applied to claim 1 above, and further in view of Sanson et al. (U.S. 4,116,736), hereinafter SANSON.
Regarding claim 3, SCHARF teaches the mold halves (19) extend in the vertical direction between a bottom surface and a top surface [Figs. 1-4], but does not explicitly teach: the bottom surface partially defining the corresponding vacuum chamber, the top surface including a first portion partially defining the mold cavity and a second portion positioned outside the mold cavity. In the same field of endeavor, molding, SANSON teaches the bottom 

    PNG
    media_image2.png
    267
    492
    media_image2.png
    Greyscale

Regarding claim 5, SCHARF and XIAO teaches all the limitations of the claimed invention as stated above. Furthermore, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). SCHARF does not teach an alignment feature or thermoplastic sheet. In the same field of endeavor, molding, SANSON teaches a sheet (9, which can be thermoplastic [Col. 1, lines 34-35]) is clamped in .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (U.S. PGPUB 2010/0252963), hereinafter SCHARF, and Xiao (CN 204488065 U, provided in IDS of 9/9/2020), hereinafter XIAO, as applied to claim 1 above, and further in view of Saint et al. (FR 2779988 A1), hereinafter SAINT.
Regarding claim 7, SCARF and XIAO teach all of the limitations as stated above, but do not explicitly teach: wherein one or more of the plurality of mold segments comprises a heating element configured to selectively heat the corresponding one or more mold segments. In the same field of endeavor, molding, SAINT teaches a hot mold which consists of two parts (10, 11) crossed by conduits (12) in which heated oil is circulated [pg. 14].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SCHARF and XIAO, by having a heating element configured to heat the mold, as suggested by SAINT, in order to increase efficiency and be cost-effective [pg. 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumamoto et al. (U.S. PGPUB 2001/0040016); Akita et al. (JP 2006-321178A).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748             

                                                                                                                                                                                           /JACOB T MINSKEY/Primary Examiner, Art Unit 1748